Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	The Remarks filed on 9/09/2022 in response to the Office Action of 6/20/2022 are acknowledged and have been entered.
	Claims 135, 139, 155-160, 163, 165, 169-171 are currently pending and presented for examination on the merits. 
	Claims 172-173 are withdrawn from further consideration 
	Claims 1-134, 136-138, 140-154, 161-162, 164, 166-168, and 172-208 are canceled.

35 USC § 103 Rejection Withdrawn
	The rejections of claims 135, 139, 155-160, 163, 165, and 169-171over Rhee et al in view of Liu et al  under 35 U.S.C. 103 are withdrawn in view of relevant art by Jiao et al

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  135, 139, 155-160, 163, 165, and 169-171 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee et al (US 20170000885, IDS) and Liu et al (what is the Place of PARP Inhibitors in Ovarian Cancer Treatment?, Curr Oncol Rep, 2016, 18:29, pgs. 1-9, previous Office Action), and further in view of Jiao et al (PARP Inhibitor Upregulates PD-L1 Expression and Enhances Cancer-Associated Immunosuppression, Clin. Can. Research, 23(14) ePub: Feb 2017, IDS).
Rhee et al teaches a method of treating cancer [0003]. Rhee et al further teaches the use of anti-PD-1 antibody pembrolizumab [0236]. Rhee et al further teaches the use of niraparib with pembrolizumab [0542]. Rhee et al further teaches the treatment of a subject [0456]. Rhee et al further teaches the treatment can be administered every 2 or 3 weeks for 1-10 cycles [0466]. Rhee et al further teaches the treatments are administered on day one of cycle [0469]. Rhee et al further teaches the PD-1 inhibitor is administered on day 1 of a subsequent cycle (administered within 7 days on a 1-week cycle) [0469]. Rhee et al further teaches pembrolizumab is administered within 1 day, within 2 days, within 3 days, within 4 days, within 5 days, within 6 days, or within 7 days of other treatment [0469]. Rhee et al further teaches pembrolizumab is administered at a dose of 800 mg on a 2-week cycle or 1200 mg on a 3-week cycle [0466]. Rhee et al further teaches the dosage can be adjusted depending on the type and severity of the disease, to include a dose ranging from about 1 µg/kg to 100 mg/kg [0564]. Rhee et al further teaches pembrolizumab may be delivered via intravenous infusion over approximately 90 minutes, approximately 60 minutes, or approximately 30 minutes [0562]. Rhee et al further teaches the treatment of triple negative breast cancer [0032]. Rhee et al further teaches the treatment of recurrent cancer [0579].
Rhee et al does not specifically teach the dosage used for niraparib and treating tBRCA
negative subjects. However, this deficiency is made up in the teachings of Liu et al.
Liu et al teaches the use of PARP inhibitors to treat breast cancer [Left column, pg.2]. Liu et al further teaches that niraparib doses were tested from 30 to 400 mg daily and found the maximum tolerated dose to be 300 mg daily [Right column, pg.2]. Liu et al further teaches the treatment of tBRCAmt (presence of a BRCA mutation within the tumor), tBRCA-like (no BRCA mutation within the tumor, but a genomic LOH score that was felt to reflect the presence of HR deficiency), and biomarker negative (no BRCA mutation within the tumor and a low genomic LOH score) with PARP inhibitors [Right column, pg. 4].
Jiao et al teaches PARP inhibitors upregulate PD-L1 expression primarily through GSK3β inactivation rendering cancer cells more resistant to T-cell mediated cell death, and using a PD-1 axis antagonist in combination potentiates the PARP inhibitors effects [Discussion, pg. 3719]. Jiao et al further teaches the simultaneous inhibition of PARP and PD-L1 benefits breast cancer patients [Discussion, pg. 3719]. Jiao et al further teaches using the PARP inhibitor niraparib, which was shown to significantly prolong the progression-free survival in cancer patients [Introduction, pg. 3711]. Jiao et al further teaches that pembrolizumab is first-line treatment for patients with high PD-L1 expression [Introduction, pg. 3712].
One of ordinary skill in the art, before the effective filing date, would have been motivated to apply Rhee’s method of treating cancer using a pembrolizumab and niraparib due to the Liu’s teaching that the combination of PARP inhibitor together with immune checkpoint inhibitor in a cancer patient with elevated expression of PD-1 and PD-L1. Furthermore, to use the known dosage and frequency taught by Liu et al. Furthermore, to treat subjects that are tBRCA negative as taught by Liu et al. It would have been prima facie obvious to combine Rhee and Liu’s method of treating cancer comprising administering niraparib and pembrolizumab to a subject with cancer. Motivated by Liu’s to combine a PARP inhibitor with a checkpoint inhibitor and Jiao’s use of niraparib, due to significantly prolonged progression-free survival, and pembrolizumab, first-line treatment for patients with high PD-L1 expression.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS J SULLIVAN/Examiner, Art Unit 1642      

/MARK HALVORSON/Primary Examiner, Art Unit 1642